In re: Joseph Edmond Quinette applying for writs of review, prohibition and certiorari. 146 So.2d 491.
Application not considered. Relator’s prayer for the issuance of remedial writs is inappropriate since the essence of the relief sought is a reconsideration of our action in denying her application (authorized by Section 11 of Article 7 of the Constitution, LSA) for a writ of review of the Court of Appeal’s decision and not for the *769exercise of the general supervisory jurisdiction vested in this Court by Section 10 of Article 7 of the Constitution. Under Section S of Rule XI of the Rules of this Court an application for a rehearing will not be entertained when the Court has merely refused to grant a writ of review.